Case 1:21-cv-04187-ENV-RML Document 7 Filed 08/16/21 Page 1 of 1 PageID #: 59




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK


ANDREW WALSH,                                            NOTICE OF VOLUNTARY
                                 Plaintiff,              DISMISSAL WITHOUT
                                                         PREJUDICE PURSUANT
                     -against-                           TO FED. R. CIV. P.
                                                         41(a)(1)(A)(i)
ENTERPRISE HOLDINGS, INC., EAN
HOLDINGS d/b/a ENTERPRISE RENT-A-                        21 CV 4187 (ENV) (RML)
CAR, ALAMO RENT A CAR, and JOHN
and JANE DOE 1 through 5,

                                 Defendants.


      Please take notice that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Andrew Walsh hereby voluntarily dismisses this action without prejudice.

Dated:       August 16, 2021
             Briarcliff Manor, New York

                                       Elefterakis, Elefterakis & Panek

                                        Gabriel P. Digitally signed by
                                                    Gabriel P. Harvis

                                        Harvis      Date: 2021.08.16
                                                    10:14:34 -04'00'
                                       _________________________
                                       Gabriel P. Harvis
                                       80 Pine Street, 38th Floor
                                       New York, New York 10005
                                       (212) 532-1116

                                       Attorneys for plaintiff
